Title: From Benjamin Franklin to James Russell, Silvanus Grove and Osgood Hanbury, 20 May 1780
From: Franklin, Benjamin
To: Russell, James,Grove, Silvanus,Hanbury, Osgood


Gentlemen
Passy May 20. 1780.
I have just received from his Excellency Thomas Sim Lee Governor of Maryland a Letter dated at Annapolis in Council the 4th. of January, requesting me to transmit to you the Copy of an Act (which I inclose accordingly) and to desire your immediate answer, whether you will transact the Business, sell out the Stock, & accept and pay the Bills drawn in pursuance of the Act? If you aggree to execute this Trust, they direct that the stock be immediately sold, and that the Money be plac’d by you in the hands of Some Capital Banker in Amsterdam or Paris, Subject to your Drafts in Case Bills should be drawn on you. If you decline the service, you will see by the Act that I am impowered to take certain Steps, which makes it necessary for me to know previously your determination. I therefore request to have it as soon as possible. With great Respect I have the honour to be. Gentlemen &c.

P.S. You will please to return me the Act if you do not under take to execute it.
Messrs. Russel, Grove and Hanbury Merchants, London.

